Gilchrist, J.
It does not appear that the charges in this casé are less specific than charges usually made by physicians for professional services of this character, or that the amount is larger than physicians usually receive for such services. The charge is, “ To visit and medicine, 34.” In this is included the compensation to the physician for the *169exercise of his professional skill, and for the medicine he furnishes. Had this been shown to be different from the usage of medical men, it might be proper to enquire into the character of the disease, and the circumstances under which the services were performed; but the charge stands well enough, until something is shown to the contrary. There is nothing upon the face of the charges to create any suspicion of their correctness ; and we cannot, without evidence, make any presumption against them. Or, if there had been a general charge for “ visits and medicine” throughout the year, and a gross sum affixed thereto, for compensation to the physician and for medicines furnished, there might be some reason for enquiring into it. But here is a specific sum charged for each visit; and it was competent for the defendant to show that the services were not rendered, and that the charges were unreasonable, if such had been the facts.
It is held, in South Carolina, that charges in a physician’s bill must be specific, and not general. Hughes vs. Hampton, 2 Const. Rep. 746; and that whether they are sufficiently specific must be decided by the court according to the prevailing usage in similar cases. Schmidt vs. Quin, 1 Rep. Conn. Ct. 418; 2 Bailey 449.
In an action for the price of blacksmith’s work done, it having first been proved by the journeyman that he made the entries on a slate for two or three days, until it was filled, when it was transferred to the book; that he did not remember the items, but knew it amounted to three or four dollars, it was held that the book account, which was for three dollars and a half, should be received in evidence. McCoy vs. Lightner, 2 Watts 347.
We think this objection cannot be sustained.
It is further objected, that the book of accounts is not competent evidence to prove the payment of money to the defendant. But the practice in several of the New-England states is, to admit books of accounts as evidence of the pay*170ment of sums not exceeding $6'67. In Shillaber vs. Bingham, reported in 3 Dane Abr. 321, the defendant objected to a book of account as evidence to support so large a charge as seventy-eight bushels of salt, in one item, and one hundred thirty-two gallons of rum, in another; but the court held that as these were articles of merchandize as to w'hich the court had made no distinction as to quantities, the evidence must be admitted ; but as to money, there had been a distinction made, and forty shillings was the rule.
It is also said, in Union Bank vs. Knapp, 3 Pick. 109, that the sums to be proved in this manner have been limited to §6‘67; and the same rule is laid down in Burns vs. Fay, 14 Pick. 12, and is recognized in Dunn vs. Whitney, 1 Fairf. 9.
We are, therefore, of opinion that the evidence was properly admitted, and that there must be

Judgment on the verdict.